DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-20, species of Herpesvirus, in the reply filed on April 4, 2022 is acknowledged.  Claims 10-15 and 17-20 are under examination.  Claims 1-9 are withdrawn from consideration, being directed to non-elected subject matter.  Claim 16 is withdrawn from consideration, being directed to a non-elected species.
The traversal is on the ground(s) that Groups I and II are related, in that the method of making the NSP10 fusion protein (Group I) is used in the method of eliciting an immune response where the NSP10 fusion protein is administered (Group II).  Applicant also asserts that the examination of Group II would only involve one additional search class than Group I, and is thus not a serious burden.
This is not found persuasive because the method of Group II does not require the method of Group I as recited in the claims.  Additionally, the NSP10 fusion protein could be purchased from an entity that produces the fusion protein.  The purchased fusion protein could then be used for eliciting an immune response without the buyer having had to manufacture the fusion protein.  Thus, the method of Group II does not require the method of Group I as recited in the claims.  
As for the search burden, different search strategies are required to find literature relevant to manufacture of the fusion protein versus use of the fusion protein.  The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to for the following reasons:
Figure 5 is not legible because both the figure and accompanying words on the figure are blurred. 
Figures 5, 12 and 16 contain amino acid sequences that require sequence identifiers.  If the sequence identifiers are already in the sequence listing, then the identifiers should be either be added to the figure or to the specification’s description of the figure (in lieu of a replacement sheet).  If the sequences are not already of record in the sequence listing, then Applicant must comply with the sequence rules/requirements, including filing a new sequence listing, CRF and accompanying statement that the two are identical, etc., without introducing new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a method of eliciting an immunogenic reaction, or vaccination (claims 19 and 20) in a human or animal comprising administering an immunologically effective amount of a fusion protein comprising a self-assembling NSP10 protein (e.g., SEQ ID NO: 7 (claim 14)) fused to a protein or peptide (e.g., viral protein antigen (claims 12 and 15) from Herpesvirus (claims 11, 13, 17 and 20) that does not interfere with assembling or aggregation of the resulting fusion protein, wherein the fusion protein forms a dodecameric capsid assembly exhibiting 32 point symmetry.  Claim 18 is directed to an embodiment wherein the NSP10 protein is fused to the immunogenic protein or peptide using a DNA segment or expression vector so as to be injectable in a DNA vaccine, or wherein the NSP10 and immunogenic protein or peptide are co-expressed in a DNA vaccine to enhance the production of the immunogenic protein or peptide.  

Claim Objections
Claims 11, 13, 17, 19 and 20 are objected to because of the following informalities:  
Claim 11 has two typographical errors.  There should be a comma between “Chikungunya” and “Yellow fever”.  The period after “coronavirus” should be a comma.
Claim 13 has two misspellings in the terms “Herpeseviridae” and “Astroviridea”.
Claim 17 has a typographical error.  There should be a comma between “Chikungunya” and “Yellow fever”.
Claim 19 should recite, “A method of vaccinating a human”, instead of “A method of vaccinating in a human”.  Emphasis added.  
Claim 20 has a typographical error.  There should be a comma between “Chikungunya” and “Yellow fever”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is directed to a method of eliciting an immunogenic reaction by administering a fusion protein, as recited in independent claim 10.  However, claim 18 refers to DNA segments, expression vectors and a DNA vaccine.  It is not clear how these structures fit with the method of claim 10 which makes use of a fusion protein.  The metes and bounds of claim 18 cannot be determined.  Clarification and correction are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting an immune response against a Herpesvirus, does not reasonably provide enablement for a method of vaccinating against a Herpesvirus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claims encompasses the vaccination of humans and animals against Herpesvirus, which is understood to mean that a human or animal is protected from disease caused by a Herpesvirus.  There are a plurality of Herpesviruses, including HSV-1, HSV-2, VZV, EBV, CMV, etc.  The nature of the invention is the induction of a protective immune response with the coronavirus NSP10 fusion protein that will prevent disease upon subsequent infection with a Herpesvirus.
The state of the art with respect to vaccination against various types of Herpesviruses in humans and animals is that there are, generally, vaccine candidates, but none that have been shown protective in challenge experiments in relevant animal models with the exception of a VZV vaccine (see Merck’s VARIVAX patient information document, 2020, 3 pages), for example, which is a live attenuated construct, distinct from the capsid assembly being claimed in this application.  Sun et al. (Frontiers in Immunology, June 2021, 12:6770127, 16 pages) provides a review on the status of EBV vaccine development, noting that no vaccine is available yet, due to factors such as difficulty in antigen selection and latency (see abstract).  Krishnan and Stuart (Frontiers in Microbiology, December 2021, 12:798927, 10 pages) reviews developments in HSV vaccines, also noting that there are promising candidates but no approved vaccines, citing immune evasion as an issue to overcome (see abstract and page 4, left column, third full paragraph).  Plotkin and Boppana (Vaccine, 2019, 37:7437-7442) summarize numerous promising vaccine candidates for human CMV, still awaiting answers as to efficacy in various populations (see abstract and page 7440).
Applicant’s specification provides guidance on production of the NSP10 fusion capsids, but does not provide experimentation demonstrating protective efficacy in any animal models of infection/disease.  Without challenge experiments, vaccination cannot be predicted in view of the recognized obstacles of viral latency, immune evasion, different effects in different populations of subjects, etc., as outlined above in the cited references.
In view of the breadth of the claims, the nature of the invention, the state of the art, the high level of skill in the art (as seen in the references cited above), the low level of predictability, the limited guidance and lack of working examples showing protection upon challenge, it would require undue experimentation to practice the claimed method of vaccination against Herpesvirus.


Conclusion
Claims 10, 12, 14 and 15 are allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Su et al. (J. Virology, August 2006, 80(16):7902-7908, “Su”) discloses the production of a recombinant protein comprising NSP10 and NSP11 (see page 7903, right column).  It is understood that GST is a portion of the fusion protein which is later removed from the NSP10-NSP11 protein.  Su explains that NSP11 is present in the expressed protein, but that NSP11 is incidentally cleaved in the course of crystallization, leaving only NSP10 (see page 7903, right column, last two full sentences).  The NSP10 protein assembles into an aggregate of dodecamers (see abstract and page 7904, left column).  Since NSP11 is cleaved, the resulting protein comprising NSP10 is not a fusion protein.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648